Citation Nr: 0806134	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-38 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for services rendered to the veteran by Lee Memorial Hospital 
from November 17, 2003 through December [redacted], 2003.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied reimbursement of unauthorized medical expenses for 
services rendered to the veteran by a private hospital from 
November 17, 2003 through December [redacted], 2003.  The appellant 
timely filed a Notice of Disagreement (NOD) in July 2005, and 
the RO provided a Statement of the Case (SOC) that same 
month.  Thereafter, in December 2005, the appellant timely 
filed a substantive appeal.

The appellant initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing in 
August 2007.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.	The veteran did not receive prior authorization from VA 
for his private (non-VA) medical treatment spanning 
November 17, 2003 through December [redacted], 2003.

2.	During his lifetime, the veteran was service connected 
for major depression and status-post hemilaminectomy 
L5/S1; he received total disability based on individual 
unemployability from August 1988.   

3.	The private medical services received by the veteran from 
November 17, 2003 through December [redacted], 2003 were emergent 
in nature.

4.	The closest VA medical facility to the private hospital 
where the veteran received treatment was located 276 
miles away.  




CONCLUSION OF LAW

Medical expense reimbursement from private medical treatment 
from November 17, 2003 through December [redacted], 2003 is 
warranted.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 17.52, 
17.53, 17.54, 17.120 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the appellant with a claim. 

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that reimbursement for 
unauthorized non-VA medical expenses is warranted, and 
therefore, a further discussion of any VCAA duties is 
unnecessary at this time.




II. Law & Regulations

a. Reimbursement of Non-VA Medical Expenses
Pursuant to 38 C.F.R. § 17.52(a), "[w]hen VA facilities or 
other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care . . . ."  38 C.F.R. § 17.52(a); accord 
38 U.S.C.A. § 1703; Cantu v. Principi, 19 Vet. App. 92, 98 
(2004).  Receipt of such private (non-VA) medical care 
requires prior VA authorization, or, in the event of an 
emergency, VA authorization within 72 hours after admission 
to the private facility.  38 C.F.R. § 17.54(a); accord Cantu, 
supra; Zimick v. West, 11 Vet. App. 45, 51 (1998).  VA will 
only authorize payment for such private medical care "if a 
[VA] medical center or other Federal facility to which the 
patient would otherwise be eligible for admission is not 
feasible available."  38 C.F.R. § 17.53.  A VA treatment 
center is not "feasible available" if "the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary of economically advisable to use public or 
private facilities."  38 C.F.R. § 17.53.       

Alternatively, a veteran may receive VA payment or 
reimbursement of private (non-VA) medical treatment, which VA 
has not previously authorized, under limited circumstances.  
38 C.F.R. § 17.120; accord 38 U.S.C.A. § 1728; see 38 
U.S.C.A. § 1725.  According to 38 C.F.R. § 17.120, "[t]o the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed . . . [when] 
(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) for nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability . . . (4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j);" and (b) Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 C.F.R. § 
17.120 (emphasis added); accord Beverly v. Nicholson, 19 Vet. 
App. 394, 402 (2005); Hennessey v. Brown, 7 Vet. App. 143, 
146 (1994); 38 U.S.C.A. § 1728; see also 38 C.F.R. § 
17.1002(i) (noting that 38 U.S.C.A. § 1728 "authorizes VA 
payment or reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive emergency 
treatment for a service-connected disability").

Because the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive, see Ivery v. Derwinski, 2 Vet. App. 320, 327 
(1992); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use 
of the conjunctive "and" in statutory provision meant that 
all of the conditions listed in the provision must be 
satisfied), a veteran must satisfy each of these enumerated 
criteria in order to establish entitlement to reimbursement 
or payment of not pre-authorized, private (non-VA) medical 
expenses.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995) ("All three statutory 
requirements must be met before reimbursement may be 
authorized").  In addition, for the purposes of 38 C.F.R. § 
17.120, a medical "emergency" is "a 'sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.'"  Hennessey, 7 Vet. App. at 147 (quoting 
Webster's New World Dictionary 444 (3d ed., 1988)) (emphasis 
in original); accord Merriam Webster's New Collegiate 
Dictionary 407 (11th ed., 2003) (defining "emergency" as 
"an unforeseen combination of circumstances or the resulting 
state that calls for immediate action . . . . an urgent need 
for assistance of relief").  

38 U.S.C.A. § 1725 and its implementing regulation, 38 C.F.R. 
§ 17.1002, also provide another avenue by which a claimant 
may establish entitlement to reimbursement of unauthorized, 
non-VA medical expenses.  Such provisions apply to 
reimbursement relating to emergency medical treatment of a 
veteran for a non-service connected disorder.  Fritz v. 
Nicholson, 20 Vet. App. 507, 509 (2006).  In order for a 
veteran to be eligible for reimbursement under this Act, he 
must satisfy all of the following criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

Failure to satisfy any of the criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).
  
b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
During his lifetime, and as noted in an August 1995 RO 
decision, the veteran was service connected for major 
depression, evaluated at 30 percent from August 1988, and 
status-post hemilaminectomy, L5-S1, assessed at 60 percent 
from October 1987.  He also received total disability based 
on individual unemployability from August 1988.   

Private medical records spanning October 8, 2003 to December 
[redacted], 2003 reflect the veteran's course of treatment after he 
sustained injuries from an automobile accident on October 8.  
He was on dialysis and a ventilator, and underwent numerous 
surgeries during this time.  A private medical record dated 
December 2003 indicates that the veteran had had a long and 
difficult course of care in the intensive care unit, and a 
January 2004 discharge summary indicates that the veteran 
"had a long and complicated hospital course with multiple 
surgeries and multiple consultants."   

The veteran's death certificate indicates that he died on 
December [redacted], 2003 from complications of multiple blunt trauma 
from a roadway accident on October 8, 2003.    

A January 2004 letter indicates that the veteran had 
exhausted all his medical payments benefits from his 
insurance company.  

In October 2004, Dr. F.W. issued a VA medical opinion with 
respect to whether the veteran hypothetically could have 
undergone a transfer from his private hospital to a VA 
facility.  After reviewing the veteran's treatment records 
spanning October 8, 2003 through December [redacted], 2003, Dr. F.W. 
concluded that the veteran's presentation was clearly 
emergent, with VA facilities not available at that time.  As 
to whether the veteran was stable enough for transportation 
to a VA facility at any point during his three-month 
treatment, Dr. F.W. stated that "[t]ransporting a patient on 
a ventilator is difficult, requiring good communication, but 
occurs as necessary; neither ventilator nor dialysis 
precludes transfer."  He conveyed that numerous progress 
notes described the veteran as "stable," but that he had a 
high probability of death with multi-systems failure.  Dr. 
F.W. stated that as of November 16, 2003, progress notes 
disclosed that the veteran could not be removed from a 
ventilator, but, notwithstanding this fact, Dr. F.W. 
nonetheless found "the veteran to have been sufficiently 
stable for potential between-hospital transfer for ongoing 
medical care . . . he was hemodynamically stable at that 
time; although on hemodialysis, renal status had been 
stabilized; need for chronic ventilatory support had been 
determined.  Reviewer notes that veteran was severely ill, in 
an intensive care unit setting; however, contend that veteran 
was adequately stable for hypothetical between-hospital 
transfer . . . especially given that veteran had been 
identified as needing chronic care and having a poor 
prognosis with high probability of dying."    

An October 2004 Report of Contact reveals that the closest VA 
facility to the private hospital where the veteran received 
treatment was 276 miles away.  

In a February 2005 letter, M.G., a representative from the 
billing department of the private facility where the veteran 
received treatment, conveyed her disagreement with VA's 
denial of reimbursement of medical expenses from November 17, 
2003 through December [redacted], 2003.  M.G. also stated that 
"according to our physician, this patient remained on trauma 
service in the ICU throughout his stay and was never stable 
enough for transfer to a step down unit."   

As reflected in her December 2005 substantive appeal, the 
appellant stated that the veteran was not medically stable 
enough to be moved from a private hospital to a VA facility 
between November 16, 2003 and the date of his death on 
December [redacted], 2003.  

Also in December 2005, Dr. A.M., who was the veteran's 
attending physician at the Lee Memorial Hospital where the 
veteran received his treatment from October 8, 2003 until his 
death, authored a letter in support of the appellant's claim.  
Specifically, Dr. A.M. described how the veteran had been 
admitted to this hospital and followed by the Trauma Team in 
the Surgical Intensive Care Unit after sustaining injuries 
from a motor vehicle collision.  These injuries included 
grade 3 liver laceration, pneumothorax, multiple rib 
fractures, facial lacerations, respiratory insufficiency, and 
intestinal obstruction.  He stated that the veteran's 
"injuries were too critical for him to be moved to a 
Veterans Hospital."      


b. Discussion
The Board determines that, under 38 C.F.R. § 17.120, the 
evidence falls at least in relative equipoise, in which case 
the appellant receives the benefit of the doubt in her favor.  
In particular, and pursuant to 38 C.F.R. § 17.120, while the 
veteran concededly did not receive prior authorization from 
VA for his private medical treatment, the Board determines 
that he received treatment for "any disability" (i.e., 
injuries sustained in an automobile accident) and that the 
veteran had a "total disability permanent in nature 
resulting from a service-connected disability."  As noted 
above, from August 1988 the veteran had received a total 
disability based on individual unemployability as a result of 
his combined service connected disabilities.  While the Board 
recognizes that at the time of his 2003 death, the veteran 
did not yet fall within the 20-year time period required for 
the preservation of his disability ratings, the severity of 
his service connected disabilities were of such a consistent 
nature and lengthy duration that the Board finds that they 
qualified as permanent and total for the purposes of 38 
C.F.R. § 17.120(a)(3).  See 38 C.F.R. § 3.951(b); accord 
Colayong v. West, 12 Vet. App. 524, 532 (1999).  Accordingly, 
the appellant has satisfied this first element of the three-
pronged test for an award of reimbursement of unauthorized, 
non-VA medical expenses.

Turing to the second element, namely, whether the veteran 
received care in a medical emergency, the Board determines 
that said care, despite its lengthy duration, did occur under 
emergent conditions.  The veteran received treatment in the 
intensive care unit for the entire duration of his stay, and 
although medical records denote periods where the veteran 
appeared stable, these medical reports also state that he 
underwent a long and complicated course of treatment with a 
poor prognosis, which required ventilation, dialysis and 
numerous surgeries.  When viewing this evidence as a whole, 
the Board concludes that said care and services from November 
17, 2003 through December [redacted], 2003, were rendered in a 
medical emergency of such a nature that any delay would have 
been hazardous to the life or health of the veteran. 

As for the third prong of this test, the Board determines 
that a VA facility was not "feasibly available," given the 
great geographical distance of the closest VA medical center, 
namely, 276 miles, as well as the continual urgency of the 
veteran's required care.  In terms of whether "an attempt to 
use [a VA medical facility]  . . . would not have been 
reasonable, sound, wise, or practicable," the Board notes 
that the record contains two conflicting medical opinions on 
this issue; that is, Dr. A.M.'s December 2005 opinion 
supports the appellant's claim, while Dr. F.W.'s October 2004 
opinion undermines the claim.  In such a circumstance, the 
Board must determine how much weight to afford each opinion.  
See Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that 
"[i]t is the responsibility of the B[oard] . . . to assess 
the credibility and weight to be given to evidence"); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri, supra, at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     
  
The Board finds that these competing medical opinions roughly 
balance each other out, in which case, the appellant receives 
the benefit of the doubt to her advantage.  The Board notes 
that Dr. F.W. provided a more extensive rationale based on a 
review of the medical records in his October 2004 opinion 
than did Dr. A.M., who merely stated in his December 2005 
correspondence that the veteran was "too critical" to have 
sustained transport to a VA facility.  This would 
preponderate against the claim.  On the other hand, however, 
Dr. F.W. never personally treated the veteran, whereas Dr. 
A.M. served as the veteran's attending physician throughout 
his course of care from October 8, 2003 to the date of his 
death on December [redacted], 2003.  This fact and Dr. A.M.'s 
personal experience with the veteran's particular case weighs 
in favor of the claim.  When viewed together, the Board 
determines that these opinions fall at least in relative 
equipoise, in which case the appellant receives the benefit 
of the doubt.  Thus, having satisfied all of the requisite 
criteria contained in 38 C.F.R. § 17.120 the Board grants the 
claim.


ORDER

Reimbursement of unauthorized medical expenses for services 
rendered to the veteran by a private hospital from November 
17, 2003 through December [redacted], 2003, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


